DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 03/30/2021 is noted by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and System For Performing Pressure Test By Determining Formation Property From Pressure Test Where Stabilizer Is Activated Into Surface Of Wellbore Which Is Placed On Formation Testing Tool
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,008,853. Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
 
Instant Application
Patent Np. 11,008,853
Claim 1. A method for performing a pressure test comprising: 

inserting a formation testing tool into a wellbore to a first location within the wellbore based at least in part on a figure of merit, wherein the formation testing tool includes: 

at least one probe; 

a pump disposed within the formation testing tool and connect to the at least one probe by at least one probe channel and at least one fluid passageway; and 


at least one stabilizer disposed on the formation testing tool; 





activating the at least one stabilizer, wherein the at least one stabilizer is activated into a surface of the wellbore; and 















performing the pressure test and determining at least one formation property from the pressure test.
Claim 1. A method for performing a pressure test comprising: 

inserting a formation testing tool into a wellbore to a first location within the wellbore, wherein the formation testing tool includes: 
 


at least one probe; 
 
a pump disposed within the formation testing tool and connect to the at least one probe by at least one probe channel and at least one fluid passageway; and 
 
 
at least one stabilizer disposed on an opposite side of the formation testing tool as the at least one probe; 
 
identifying one or more tool parameters of the formation testing tool; 
 
activating the at least one stabilizer, wherein the at least one stabilizer is activated into a surface of the wellbore; 
 
 
activating the at least one probe, wherein the at least one probe is activated into a mudcake, wherein the mudcake is disposed on the surface of the wellbore; 
 
activating the pump, wherein a formation fluid is drawn in through the at least one probe into the at least one probe channel and the at least one fluid passageway by the pump and increasing pressure with the at least one fluid passageway; reading the pressure in the at least one fluid passageway by a pressure transducer; 
 
performing a first pre-test with the pressure transducer when the pressure has stabilized to identify formation parameters;
 
 inputting the formation parameters and the one or more tool parameters into a forward model; 
 
 
changing the one or more tool parameters to a second set of tool parameters; 
 
performing a second pre-test with the second set of tool parameters; and 
 
comparing the first pre-test to the second pre-test.
 
 
 
Claim 11. A system for performing a formation fluid test comprising: a formation testing tool comprising: 

at least one probe, wherein the at least one probe is configured to be disposed in a mudcake along a surface of a wellbore: 

at least one stabilizer, wherein the at least one stabilizer is configured to be disposed against the surface of the wellbore: and 






an information handling system configured to: create a figure of merit; activate the at least one stabilizer, and store one or more formation properties from a pressure test. 
 
Claim 11. A system for performing a pressure test comprising: a formation testing tool comprising: 
 
at least one probe; a pump disposed within the formation testing tool and connect to the at least one probe by at least one probe channel and at least one fluid passageway; 
 
at least one stabilizer disposed on an opposite side of the formation testing tool as the at least one probe; 
 
 
a pressure transducer disposed at least partially in the at least one fluid passageway; and an information handling system configured to: 
 
input one or more formation parameters and one or more tool parameters into a forward model from a first pre-test; 
 
change the one or more tool parameters to a second set of tool parameters for a second pre-test; and 
 
compare the first pre-test to the second pre-test.

 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitation to produce the same end results of a method for performing a pressure test. Additionally, it is clear that determining at least one formation property from the pressure test is the same as the one or more tool parameters of the formation testing tool and therefore the set of tool parameter can be compared.
It would have been obvious to a person with ordinary skill in the art at the time of the invention was made to modify of to omit the additional elements of claims mention in the Table above of application ‘819 and patent ‘853 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining elements would perform the same function as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaum (US 7,765,862).
Regarding claims 1 and 11,  Flaum discloses a method for performing a pressure test comprising: inserting a formation testing tool (100) into a wellbore (11) to a first location within the wellbore (Fig. 2) based at least in part on a figure of merit, wherein the formation testing tool includes: at least one probe (361); a pump  (29) disposed within the formation testing tool (Fig. 1 and Fig. 3) and connect to the at least one probe (361) by at least one probe channel and at least one fluid passageway (9); and at least one stabilizer (140) disposed on the formation testing tool (Col. 5, lines 45-49); activating the at least one stabilizer (140), wherein the at least one stabilizer (140) is activated into a surface of the wellbore (11); and performing the pressure test and determining at least one formation property from the pressure test (See claim 1).
Regarding claims 2 and 12, Flaum further discloses forming the figure of merit from a forward model (Fig. 6).
Regarding claims 3 and 13, Flaum further discloses the forward model includes a plurality of pressure pre-test variables (Col. 8, lines 9-13).
Regarding claims 4 and 14, Flaum further discloses the plurality of pressure pre-test variables include at least one set of historical pressure tests (Col. 7 lines 30-45).
Regarding claims 5 and 15, Flaum further discloses the figure of merit is weighed by at least one of metrics of stability and quality (Fig. 4).
Regarding claims 6 and 16, Flaum further discloses the quality is defined by a score and the score is identified by a range that identifies a validity of an ability to perform the pressure test (Col. 8, lines 2-9).
Regarding claims 7 and 17, Flaum further discloses updating the forward model with the at least one formation property from the pressure test (Col. 4, lines 57-62).
Regarding claims 8 and 18, Flaum further discloses updating the forward model for subsequent pressure test (Col. 6, lines 6-15).
Regarding claims 9 and 19, Flaum further discloses displaying the figure of merit on an information handling system (Col. 6, lines 6-15).
Regarding claims 10 and 20, Flaum further discloses performing the pressure test at a plurality of location in the wellbore (Step D, claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855